Title: From Thomas Jefferson to Edmund Pendleton, 4 May 1798
From: Jefferson, Thomas
To: Pendleton, Edmund


          
            Dear Sir
            Philadelphia May 4. 98.
          
          Your favor of April 25. has been duly recieved. were the case of mr Short’s demand one wherein he had left me to decide, I should not hesitate to accept the assurance in your letter in discharge of the US. but mr Short has peremptorily protested against acquitting the US. there was a hesitation on the part of the Secretary of state, whether mr Randolph’s receipt of the money was not by some letter of mr Short’s made tantamount to a paiment to the latter. but a rigorous examination of his letters has proved there was no foundation for this hesitation, and I have from the Secretary of state a written acknolegement that the US. are liable to mr Short. when therefore I recieved from mr Randolph your note, I called on the Secretary of state and Auditor and informed them I would do no act which should absolve the US. from that ultimate responsibility on which mr Short insisted: and they agreed that I might recieve the money & only give credit for it when recieved, and they in like manner would credit mr R. when it should be recieved. mr Short therefore having peremptorily protested against a change of his debtor, and against releasing the US. I do not feel myself at liberty to do it. but you will have time yet, before the suit against mr Randolph comes to trial, to dispose of your funds and make the paiment. if this should be done in Richmond, mr George Jefferson is my agent there; if here, mr John Barnes merchant South 3d. street acts for me. so far as you depend on the sale of stock, I am persuaded they will not rise again, but continue to sink through the ensuing war, if we are to be engaged in it, as the measures every day render more & more probable, because the paiment of interest must immediately stop, & the capital depreciate as all  our paper did in the former war. the publication of the dispatches of our envoys was thought to have been so much a measure of irritation as to have left little hope of our escaping war. the P’s answers to the addresses from the trading towns & from N. Jersey, seem to be lessening that hope. the Provisional army is still undecided on in the lower house. they are proceeding to raise 2. millions on lands houses & slaves, which must however be greatly augmented if the army be raised. the army & the tax will give the appointment of 2500. officers to the Executive. accept assurances of the high esteem of Dear Sir
          Your affectionate friend & servt
          
            Th: Jefferson
          
        